Citation Nr: 0402117	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has submitted new and material evidence 
to reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized guerrilla service in the 
Philippines from November 1944 to January 1946, and as a 
member of the Philippine Commonwealth Army from January 1946 
to February 1946.  The appellant is the veteran's widow.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal.

2.  In an unappealed Board decision, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied in October 2001.

3.  The evidence submitted since the last final decision on 
the merits in October 2001, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim.  The evidence is either cumulative of previously 
considered evidence, or is new, but is redundant of evidence 
previously of record.  The evidence does not raise a 
reasonable possibility of substantiating the appellant's 
claim. 


CONCLUSION OF LAW

Evidence submitted since October 2001 is not new and 
material; the decision is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 1310, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 3.312, 20.1100 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  VA revised the provisions of 38 C.F.R. § 3.159 and  
3.156(a) effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C.A. §5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the appellant of the evidence needed to substantiate 
her claim.  Veterans Benefits Administration Fast Letter 01-
02 (January 9, 2001).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  The RO has informed the appellant of the law 
and regulations applicable to claims to reopen claims for 
service connection for cause of death as well as what 
evidence is needed to support such claims in a March 2002 
VCAA notification letter, the April 2002 rating decision, a 
December 2002 VCAA notification letter, and in the January 
2003 Statement of the Case, and a February 2003 Supplemental 
Statement of the Case.  The appellant has been given the 
opportunity to submit evidence and argument in response to 
the SOC.  The March 2002 VCAA notification letter indicated 
that VA would request any pertinent medical records 
identified by the appellant.  As such, the appellant was kept 
apprised of what she must show to reopen her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that the duty to 
notify was fulfilled prior to the appellant's application to 
reopen being adjudicated.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.  

Law and Regulation

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2003); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § § 1110, 1131.  

Where tuberculosis is manifested to a compensable degree 
within three years from date of termination of service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Pursuant to VA regulation, a diagnosis of PTB will be 
acceptable only when provided in:  (1) service department 
records; (2) VA medical records of examination, observation 
or treatment; or (3) private physician records on the basis 
of that physician's examination, observation or treatment of 
the veteran and where the diagnosis is confirmed by 
acceptable clinical, x- ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374 (2002); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was reopened and denied 
by an October 2001 Board decision.  That decision is final.  
38 U.S.C.A. §7104(b) (West 2002).  A claim will be reopened 
in the event that new and material evidence is presented.  
38 U.S.C.A. § 5108 (West 2002).

The Court has held that VA is constrained to review only that 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, therefore, the Board will review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, all of the additional evidence submitted 
since the Board's previous decision denying the appellant's 
claim of service connection for the cause of the veteran's 
death.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis. First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old. 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
November 20, 2000 with respect to the standard for reopening 
claims contained in § 3.156(a).  The provisions of § 3.156(b) 
are only applicable to claims filed on or after August 29, 
2001, but are not relevant to the issue under consideration.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the appellant filed her claim 
to reopen in February 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 2001 Board 
decision consisted of the veteran's service medical records 
and post service medical records including private treatment 
records and records of VA examinations.

The veteran died in October 1979.  The Certificate of Death, 
listed the immediate cause of death as lobar pneumonia, 
acute, as due to pulmonary tuberculosis.  At the time of his 
death, the veteran was service connected for residuals of a 
shrapnel wound to the right scapular region, which was rated 
as 10 percent disabling.  He was 60 years of age.  

A review of the veteran's service medical records does not 
reflect a diagnosis or treatment for pulmonary tuberculosis.  
A separation medical examination, dated in January 1946, 
reflects the veteran's lungs as normal.  A chest X-ray was 
reported negative.  

On VA examination in September 1956, the veteran was noted to 
have a residual scar from a shrapnel wound to the right 
scapular region, which had involved the trapezius muscle.  A 
chest X-ray was normal.  

In a May 1962 report from Dr. Reyes, the veteran was noted to 
be suffering from body weakness and loss of appetite.  Heart 
and lungs were reported to be apparently normal.  In May 
1965, Dr. Reyes noted that the veteran was suspected of 
suffering from pulmonary tuberculosis of the right lung.  

In August 1965, the veteran was medically examined for VA 
purposes.  A radiographic study of the veteran's right 
shoulder girdle revealed, among other things, nodular 
densities of the right upper lobe of the lung.  In a 
September 1965 note from Dr. Reyes, the veteran was reported 
to suffer from minimal pulmonary tuberculosis.  

In an October 1965 rating decision, the veteran was denied 
service connection for pulmonary tuberculosis.  In October 
1979, the veteran died.  

In September 1987, the RO received a statement from Dr. 
Reyes, in which he noted that the veteran had been under his 
care for lobar pneumonia from October 12, 1979, to October 
18, 1979.  Dr. Reyes further noted that the veteran had 
suffered from malnutrition, and that together with the 
residual shrapnel wound and tuberculosis, these conditions 
had contributed to his death.  Included with Dr. Reyes 
statement were medical records associated with the October 
1979 treatment.  

By rating action of February 1988, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  That determination was not 
appealed.  In December 1996, the RO declined to reopen the 
claim in the absence of new and material evidence.  

Thereafter, in October 1998, the RO received an additional 
statement from Dr. Reyes, in which it was reported that the 
veteran's shrapnel wound had aggravated his physical 
condition.  Additionally, Dr. Reyes reported that because of 
the nature of the veteran's tuberculosis, in that it was 
chronic, the disease had been present in the veteran's lungs 
during his active service.  

Also in October 1998, the RO received a medical certificate 
from Region I Medical Center, dated in September 1998.  The 
certificate noted that the veteran had undergone an open 
reduction of his left femur in 1978.  

In July 1999, the appellant testified before a hearing 
officer at the VARO in Manila.  In particular, the appellant 
reported that she was suffering from financial hardship.  
Furthermore, the appellant submitted a radiographic report 
from Pangasinan Provincial Hospital, dated in August 1958.  
The report noted a finding of minimal tuberculosis of the 
right lung, with increased fibrosis in the hilum.  

In June 2001, during the appellant's previous appeal, the 
appellant and her daughter testified before a travel board 
hearing.  The appellant reported that the veteran had been 
healthy prior to service, but that his health had 
deteriorated while in service, and subsequently thereafter.  
She stated that when the veteran returned home following 
service, he only complained of his shrapnel wound, and she 
could not remember when he first began to complain of 
problems with his lungs.  The appellant later testified that 
she believed the veteran had first sought medical care for 
his lungs within one year following service.  The veteran's 
daughter testified that as a child (the daughter reported 
having been born in August 1970), she remembered the veteran 
spitting up blood.

Subsequent to the October 2001 Board decision, the appellant 
has submitted private medical records.  A medical 
certificate, dated in April 2002, reflects treatment by Dr. 
Francisco Asuncion, Jr., M.D., from July 1976 to February 
1977.  The doctor notes that he was treated for complaints of 
back pains particularly at the site of the previous shrapnel 
wound at the right scapular area, radiating to the chest, 
anteriorly.  The pain was intractable in character, almost 
intolerable, thus disturbing him so much making him anorexic 
and he would not sleep well.  As such, he began to lose 
weight, became weak and developed a cough, that later became 
paroxysmal and productive, then he began to have afternoon 
fever.  His condition became persistent and made him worry.  
The doctor reported that the veteran was under treatment as a 
case of intractable and almost intolerable pain at the site 
of the previous shrapnel wound; reactive depression; PTB, 
advanced; and anemia, hypochromic.

A further statement from Dr. Asuncion was submitted in 
January 2003.  The doctor summarized the same diagnoses and 
information.  This was accompanied by handwritten treatment 
notes from Asuncion Hospital that appear to reflect Dr. 
Asuncion's April 2002 and January 2003 statements. 

The Board has reviewed the evidence since the October 2001 
Board decision and finds that the evidence is cumulative and 
redundant in that it goes only to the issue of the current 
existence of a medical disability.  The evidence shows that 
the veteran's diagnosis of PTB shortly before he died from 
complications of that disease.  While this is necessary to 
establish service connection, the evidence of record in 
October 2001 included medical records clearly establishing 
the veteran's diagnosis of PTB.  This new evidence does 
nothing to connect the cause of the veteran's death, PTB, to 
his period of active service thirty-five years earlier.  
Additionally, the evidence while shows the veteran 
experienced pain at the site of the shrapnel wound several 
years prior to his death in 1979, it does not tend to show 
that the shrapnel wound - shown on previous VA examinations 
to not to have penetrated the pleural cavity - had any affect 
on the underlying cause of the veteran's death, PTB, or the 
immediate cause of his death, pneumonia.  The evidence of 
record prior to the last decision on the merits showed a long 
term decline in the veteran's health, beginning in the latter 
part of the 1950's due to the effects of chronic PTB rather 
than due to the effects of a shrapnel wound to the 
musculature of the right shoulder.

Thus the evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  There is no competent 
medical evidence currently of record, meeting the criteria of 
38 C.F.R. § 3.374(c) required to establish a diagnosis of PTB 
by a private physician, that dates the veteran's PTB to 
service or within the requisite three-year period following 
service.  Because the cause of the veteran's death was due to 
PTB, the unestablished fact necessary to substantiate the 
veteran's claim is such a diagnosis during service or within 
an applicable presumptive period.

Thus the Board concludes that the evidence added to the 
claims folder is not new and material within the definition 
of 38 U.S.C.A. § 5108 (West 2002) and 38 C.F.R. § 3.156(a) 
(2003) because it does not relate to an unestablished fact 
necessary to substantiate the appellant's claim; it is either 
cumulative of previously considered evidence, or is new, but 
is redundant of evidence previously of record; and does not 
raise a reasonable possibility of substantiating the 
appellant's claim.

Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is not reopened.

ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for the cause of the 
veteran's death, service connection remains denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



